Case: 17-51140      Document: 00514756482         Page: 1    Date Filed: 12/11/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                  United States Court of Appeals
                                                                           Fifth Circuit

                                      No. 17-51140                       FILED
                                                                 December 11, 2018
                                                                    Lyle W. Cayce
SUE WHITE; RICHARD WHITE,                                                Clerk

              Plaintiffs - Appellants

v.

DLJ MORTGAGE CAPITAL, INCORPORATED,

              Defendant - Appellee



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:17-CV-396


Before STEWART, Chief Judge, KING and OWEN, Circuit Judges.
PER CURIAM:*
       In 2016, a Texas state court issued an order authorizing DLJ Mortgage
Capital, Inc., to foreclose on property owned by Sue and Richard White. The
Whites subsequently sued DLJ seeking to prevent the foreclosure. DLJ
removed the suit to federal court, and the district court granted summary
judgment in favor of DLJ. The Whites appealed. While this appeal was
pending, DLJ foreclosed on the Whites’ house. The Whites vacated the property
and signed an expansive release, surrendering any claims related “to the loan


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-51140       Document: 00514756482   Page: 2   Date Filed: 12/11/2018



                                  No. 17-51140
which gave rise to the foreclosure, the foreclosure process, [and] the
[f]oreclosure [s]ale.”
      When pressed on the issue of mootness at oral argument, counsel for the
Whites only argued that the controversy was still live because the court should
reverse the district court’s grant of summary judgment and find that the state-
court order authorizing foreclosure is barred by the statute of limitations.
Given that the foreclosure sale authorized by the state court has already
occurred, we are not inclined to do that. To the extent that the Whites seek
some other remedy, counsel has failed to present it to this court.
      Appeal DISMISSED. Each party shall bear its own costs.




                                        2